GARY H. GIROUX, P.Eng. MASc. 1215 – 675 West Hastings Street Vancouver, B.C.V6B 1N2 CONSENT OF AUTHOR To: Crosshair Exploration & Mining Corp. British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission (Securities Division) Manitoba Securities Commission Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Newfoundland and Labrador, Securities Division Registrar of Securities, Prince Edward Island Toronto Stock Exchange Unites States Securities and Exchange Commission Re: Crosshair Exploration & Mining Corp. (“Crosshair”) Consent under National Instrument 43-101 I, Gary H. Giroux, P.Eng. MASc., an author of the January 20, 2011 as revised March 10, 2011 technical report titled: “Technical Report on the Central Mineral Belt (CMB) Uranium – Vanadium Project, Labrador, Canada” (the “Technical Report”), do hereby consent to the public filing with the regulatory authorities referred to above, of the Technical Report and to extracts from, or a summary of, the Technical Report in Crosshair’s December 16, 2010 news release. Dated this 10th day of March, 2011. "Garry Giroux" Gary H. Giroux, P.Eng. MASc.
